Exhibit 10.5(r)
[FHN LOGO]

NOTICE OF GRANT
_________________________________________________________________________________________

Stock Option

D. Bryan Jordan

You have been granted an option to purchase shares of First Horizon National
Corporation common stock as follows:

DATE OF GRANT    
--
    February 25, 2008 GOVERNING PLAN  
--
  2003 Equity Compensation Plan OPTION PRICE PER SHARE  
--
  $25.00 TOTAL NUMBER OF SHARES GRANTED  
--
  50,000 VESTING DATE OF SHARES  
--
  February 25, 2008 DATE OPTION EXPIRES  
--
  February 25, 2015


     This option is granted under the Governing Plan specified above, and is
governed by the terms and conditions of that Plan and by policies, practices,
and procedures (“Procedures”) of the Compensation Committee (that administers
the Plan) that are in effect from time to time during the term of this option.
This option is granted in lieu of a portion of your bonus for 2007 governed by
the letter agreement under which you were hired effective May 1, 2007.

     This option is subject to possible early termination and forfeiture, even
though vested, in accordance with the Plan and those Procedures and can result
in a forfeiture of profit following exercise in certain circumstances as
provided in the Plan (in particular, in Plan Section 6). As of the date of
grant, those Procedures provide (among other things) that:

          (a) forfeiture generally will occur immediately upon termination of
employment - you must remain continuously employed by FHNC or one of its
subsidiaries through the close of business on the applicable exercise date;

          (b) however, if your termination of employment occurs because of your
death, permanent disability, or

normal retirement (age 65 or later with at least 5 years of service), this
option will remain outstanding and will terminate upon the earliest to occur of
(i) the expiration date set forth above, (ii) the third anniversary of your
termination of employment, or (iii) the occurrence of a forfeiture event other
than termination of employment;

          (c) if your termination of employment occurs because of your early
retirement (age 55 or later with at least 15 years of service), your options
will continue to be exercisable as provided in clause (b) as if you had normally
retired; and

          (d) if your employment is terminated by us involuntarily, this option
will remain outstanding and will terminate upon the earliest to occur of (i) the
expiration date set forth above, (ii) the 90th day following your termination of
employment, or (iii) the occurrence of a forfeiture event other than termination
of employment.

     This option is nonqualified, so that your exercise of this option is
taxable. Your withholding and other taxes will depend upon the extent to which
our stock value exceeds the option price on your exercise date.




Questions about your stock option grant?

Important information concerning the Plan and this option award is contained in
a prospectus. Copies of the current prospectus (including all applicable
supplements) are delivered separately, and you may request a copy of the
Governing Plan or prospectus at any time. If you have questions about your stock
option grant or

need a copy of the Governing Plan, related prospectus, exercise forms, or
current administrative procedures for equity awards, contact Ken Bottoms, Total
Rewards Manager at (901) 523-5317. For all your personal stock option
information, visit the My Stock Options website in the Managing Your Money
section of FirstNet.







[Managing Your Money logo]

--------------------------------------------------------------------------------